IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VALERIE HAYS BROWN,                    NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                           FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D17-1568
v.

TED K. BROWN, FORMER
HUSBAND,

      Appellee.

_____________________________/

Opinion filed June 7, 2017.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Jeanine B. Sasser, Jacksonville, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, WINOKUR, and M.K. THOMAS, JJ., CONCUR.